Citation Nr: 0823689	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals of a left knee replacement and 
complications, including left femur fracture.


REPRESENTATION

Appellant represented by:	Eric Updegraff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008.  A transcript 
has been associated with the claims file.  Further, the Board 
received additional evidence from the appellant prior to the 
hearing.  He also submitted a waiver of initial RO review of 
the new evidence.  The evidence will therefore be considered 
in this decision. 38 C.F.R. § 20.1304 (2007).

On the record at the Travel Board hearing, the veteran's 
representative made a motion to advance docket.  The Board 
granted the veteran's motion.
 

FINDINGS OF FACT

1.  By an unappealed decision dated in April 2003, the Board 
denied the veteran's claim of entitlement to service 
connection for entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals of a left knee replacement and 
complications, including left femur fracture. 	

2.  Evidence submitted subsequent to the April 2003 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim




CONCLUSIONS OF LAW

1.  The Board's decision of April 2003 is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2007). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a left knee replacement and complications, 
including left femur fracture.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  Failing to provide such notice 
is almost always prejudicial.  Id.  

Prior to the RO's adjudication of the claim in December 2003, 
the RO provided the veteran with notice in correspondence 
dated in October 2003.  In that correspondence, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his underlying claim for 
benefits under 38 U.S.C.A. § 1151 for residuals of a left 
knee replacement and complications, including which portion 
of the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The 
October 2003 correspondence also informed the veteran that 
his claim had previously been denied and that he needed to 
submit new and material evidence in order for the RO to 
reconsider the issue.  The RO did not, however, describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  This 
correspondence does not comply with Kent v. Nicholson.

The RO provided another correspondence to the veteran in 
April 2007.  In that letter, the RO informed the veteran that 
his claim had previously been denied in March 1999 and that 
because the appeal period for that decision had expired, that 
decision was final.  The RO also explained that his claim was 
previously denied because the disability was not shown to 
have been incurred or aggravated during his military service, 
and that he needed to submit evidence relating to this fact.  
The RO obviously erred in this letter with respect to date of 
the finally decided decision and basis for that denial.  

Despite that the veteran has not been properly notified 
pursuant to Kent v. Nicholson, the Board no prejudice as a 
result of this error.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that VCAA notice errors 
are presumed to be prejudicial and it is VA's duty to rebut 
the presumption).  VA may demonstrate lack of prejudice by 
demonstrating that a notice defect was cured by actual 
knowledge on the part of the veteran.  Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008).  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Here, the veteran demonstrated actual knowledge of what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  At his Travel Board 
hearing, he acknowledged that he needed to show there was 
"carelessness, recklessness, incompetency, malpractice." At 
that time, the veteran described being put in traction and 
alleged that he was treated by a student who was 
"incompetent."  The veteran also submitted correspondence 
dated in November 2004 in which he described specific 
instances of "one mistake after another" during his medical 
treatment from VA.  Such statements demonstrated an awareness 
of the section 1151 criteria.

Moreover, in finding that he was not prejudiced by the notice 
error, the Board has considered that the veteran is 
represented by an attorney.  In Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006), the Court held that representation by 
counsel is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error.  At the Travel Board hearing, the veteran's attorney 
identified evidence submitted after the last final denial and 
explained why it was new and material.  The Board thus finds 
that the veteran has also demonstrated actual knowledge of 
the information and evidence necessary to substantiate his 
claim through counsel.  Dalton, 21 Vet. App. at 30.

In the April 2007 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  Notice of these elements was not provided prior 
to the initial rating decision on appeal, but the Board finds 
no prejudice as a result of this timing error.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  For reasons 
discussed more fully below, the Board concludes that new and 
material evidence has not been submitted to reopen the 
veteran's claim.  Thus, no disability rating or effective 
date will be assigned and failure to notify the veteran of 
these elements has resulted in no prejudice.  Sanders, 487 
F.3d at 891.  
 
The Board also finds the AOJ has satisfied the duty to assist 
the veteran in developing this claim.  The RO obtained the 
veteran's VAMC treatment records, dated through May 2006.  
The veteran has not informed VA of any pertinent evidence 
that has not already been associated with the claim file.  
The RO did not provided with a medical examination or obtain 
a medical opinion, but the Board does not find such 
assistance was required.  When a veteran is attempting to 
reopen a finally adjudicated claim, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  For reasons explained more fully 
below, no new and material evidence has been submitted to 
reopen the previously disallowed claim and therefore, VA's 
duty to provide a medical examination or obtain a medical 
opinion did not arise.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

The veteran is attempting to reopen a claim for benefits 
under 38 U.S.C.A. § 1151 for residuals of a left knee 
replacement he received at a VA hospital.  Such benefits are 
available when a veteran experiences additional disability 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).  

A review of the record shows that the veteran's initial claim 
for benefits under 38 U.S.C.A. § 1151 for residuals of a left 
knee replacement was denied in a February 1999 rating 
decision.  The veteran appealed that decision to the Board, 
which denied the claim in a decision dated in April 2003.  
The Board's April 2003 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2007).  In May 
2003, the Board received additional correspondence relating 
to the claim decided in its previous decision.  The Board 
forwarded that correspondence to the RO for proper action.  
The RO treated the correspondence as a request to reopen the 
previously disallowed claim.  In December 2003, the RO 
declined to reopen the claim.  The veteran appealed that 
decision and the appeal before the Board.

For claims filed on or after October 1, 1997, as in this 
case, compensation under 
38 U.S.C.A. § 1151 shall be awarded where a veteran suffers 
an injury or an aggravation of an injury that results in an 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment.  Such disability is a 
qualifying additional disability if it was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2007).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2007).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Analysis

The evidence considered by the Board's in its April 2003 
decision consisted of the veteran's statements in support of 
his claim, VAMC treatment records dated from January 1995 to 
August 1997, a VA examination report, and private medical 
records from Iowa Methodist Hospital, Des Moines Orthopaedic 
Surgeons (Dr. P.S.), and Iowa Orthopaedic Center (Dr. M.M., 
and Dr. M.R.). 

The VAMC treatment records showed that in January 1995, the 
veteran underwent a left primary total knee arthroplasty.  In 
September 1996, he underwent removal of the left knee 
hardware after x-rays showed they had become infected.  In 
April 1997, the veteran underwent a revision left total knee 
replacement.  According to a discharge summary dated in May 
1997, the veteran was admitted to rehabilitation services for 
post-operative care.    

The veteran was admitted again in July 1997 after suffering a 
periprosthetic femur fracture at his house.  According to a 
discharge summary dated in August 1997, when the veteran was 
admitted, he was placed in 20 pounds skeletal traction.  The 
veteran remained in skeletal traction for five weeks with no 
major complications.  After that, the veteran was placed in a 
Bledsoe brace.  The veteran was discharged to VAMC Knoxville 
for further rehabilitation.  

According to the December 2002 VA examination report, the 
veteran utilized a constant passive motion (CPM) machine 
after the skeletal traction and soon developed discomfort at 
the fracture site.  The veteran subsequently developed non-
union of the left femoral fracture site.  

In the December 2002 VA examination report, the examiner 
concluded that, in reviewing veteran's complete medical 
records there was no indication of improper treatment 
regarding the knee replacements, resection arthroplasty, or 
the development of the non-union at the femoral fracture 
site.  The veteran's contention that the CPM caused the non-
union  had no basis.  When the veteran initially came out of 
balance suspension tract, it was felt that the fracture was 
uniting and motion of the left knee had started.  Once motion 
was detected at the fracture site all attempts at knee motion 
were stopped in an attempt to gain union.  

The records from Dr. M.M., Dr. M.R., and Dr. P.S. showed that 
the veteran explored his treatment options with them.  Those 
physicians recommended various courses of treatment.  Nothing 
in these records pertained to the standard of care the 
veteran received at VA.  

Evidence associated with the claims file after the April 2003 
final denial included both lay and medical evidence.  The lay 
evidence consisted of testimony offered at an RO hearing in 
February 2006 and at his Travel Board hearing in May 2008, 
and a written statement submitted in November 2004.  The 
medical evidence included the following: VAMC treatment 
records, dated from April 2001 to May 2006; records from the 
Central Iowa Health System (including Iowa Lutheran Hospital 
and Iowa Methodist Medical Center), dated from September 1996 
to February 2005; and a report from Dr. H.C.

In the November 2004 statement, the veteran alleged the non-
union occurred in August 1997 after coming out of traction 
and being placed on the CPM too quickly.  The veteran also 
asserted that from the time he first received a knee 
replacement in January 1995, VA committed "one mistake after 
another."  Specifically, the veteran alleged VA trimmed his 
toenails too deeply, causing his foot to bleed and leading to 
infection.  

At the hearing before a Decision Review Officer at the RO, 
the veteran stated he was never informed of the risk of 
infection prior to receiving the surgery.  He also stated he 
had problems with the knee ever since the first surgery in 
September 1996.  He claimed that VA caused the infection by 
cutting his toenail, causing it to bleed.  He also alleged 
incompetence with a number of VA physicians and other 
healthcare providers at various VA facilities.  The veteran 
alleged that Iowa Methodist Hospital had also made mistakes 
in treating him by not identifying his infection in time.

At his Travel Board hearing, he testified that after he was 
taken out of traction after five weeks, they put him in a 
constant motion machine to work on the range of motion, 
rather than protect the fracture.  The veteran stated that he 
protested this course of treatment, but the VA continued, 
causing his knee to swell up.  The veteran stated that the VA 
healthcare providers continued to pursue this treatment 
despite his objections.  The veteran also alleged improper 
treatment when he was transferred to the VA facility in 
Knoxville for rehabilitation.  At the hearing, the veteran's 
representative asserted that the use of the CPM caused the 
veteran's fracture and that the medical evidence supported 
this assertion.   

The VAMC records reflected that the veteran was hospitalized 
multiple times between December 2004 and July 2005 for left 
knee problems (see e.g. primary care clinic note dated in 
December 2005).  

In the report from Dr. H.C., dated in May 2008, the doctor 
thoroughly discussed the veteran's pertinent medical history.  
Dr. H.C. confirmed that he had reviewed notes from Iowa 
Methodist Medical Center, Des Moines Orthopaedic Surgeons, 
and Iowa Orthopaedic Center.  Dr. H.C. summarized the 
veteran's history of treatment within the VA healthcare 
system between January 1995 and June 1997 as it pertained to 
his left knee.  

Dr. H.C. concluded there was no evidence of deviation of the 
standard of care to account for what he described as a "poor 
outcome."  The doctor explained that there were no 
complications from surgery and the deep-seated infection was 
evaluated correctly and appropriately.  The doctor also 
stated that the steps taken to perform a revision of the 
total knee replacement was "well within the standard of 
care."  The doctor stated that the treating physician was 
also correct in attempting to achieve some knee motion with 
the CPM machine.  Dr. H.C. acknowledged that it was an 
"unfortunate occurrence" when the veteran re-fractured the 
femur using the CPM machine.  However, he also indicated that 
the treating physician was "correct in attempting to achieve 
some knee motion with the CPM machine."  


The Board has thoroughly reviewed all of the evidence 
submitted since the last final denial of the claim in April 
2003 and finds that although "new," it is not "material."  
As noted, the Board previously denied the veteran's claim 
because the evidence did not show that the veteran's 
residuals of a left knee replacement and complications, 
including a left femur fracture, were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing his treatment.  38 U.S.C.A. § 1151 (West 2002).  
The newly submitted evidence likewise does not relate to an 
unestablished fact necessary to substantiate the claim.

Regarding the lay statements offered by the veteran, they are 
not material because the unestablished fact necessary to 
substantiate this claim requires competent medical evidence.  
As a layperson, the veteran is not competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, as the veteran's the statements/arguments 
are essentially a reiteration of that he made at the time of 
the April 2003 decision, the statements are not new.

The medical evidence submitted after the last final denial is 
also not material.  The VAMC treatment records and private 
medical records reflected only that the veteran continued to 
receive treatment for complications arising from his knee 
surgeries.  Nothing in these records pertained to issues 
regarding carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing this treatment.  As such, they do not 
pertain to an unestablished fact necessary to substantiate 
the claim and raise no possibility of substantiating the 
claim.

Finally, the Board has considered the report from Dr. H.C. 
and finds that this too, is not material evidence.  Although 
this report does relate to an unestablished fact necessary to 
substantiate the claim (i.e. whether VA healthcare providers 
deviated from the appropriate standard of care), it raises no 
possibility of substantiating the claim.  Dr. H.C. left no 
doubt in the report that it was his opinion there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  To 
the contrary, the doctor described the veteran's course of 
treatment and concluded that each action taken was 
appropriate.  This document does not satisfy the criteria for 
"new and material" evidence.   


ORDER

New and material evidence having not been received, benefits 
under 38 U.S.C.A. § 1151 for residuals of a left knee 
replacement and complications, including left femur fracture 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


